Citation Nr: 1103333	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  08-04 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for 
the service-connected residuals of a torn medial meniscus of the 
right knee on the basis of degenerative joint disease.

2.  Entitlement to an initial rating in excess of 10 percent for 
the service-connected left knee disability on the basis of 
degenerative joint disease.

3.  Entitlement to an initial rating in excess of 20 percent for 
the service-connected residuals of a torn medial meniscus of the 
right knee on the basis of instability.

4.  Entitlement to an initial rating in excess of 10 percent for 
the service-connected left knee disability on the basis of 
instability.

5.  Entitlement to a total disability rating based upon 
individual unemployability by reason of service-connected 
disability (TDIU), to include extraschedular consideration under 
38 C.F.R. § 4.16(b).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to February 
1969, during the Vietnam Era.

These matters initially come before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions issued by the RO. 

By way of a July 2007 rating decision, the RO granted service 
connection for residuals of a torn medial meniscus of the right 
knee based on degenerative arthritis and assigned an evaluation 
of 10 percent disabling, effective on February 13, 2007 (date of 
claim).  

The RO also granted service connection for degenerative arthritis 
of the left knee and assigned an evaluation of 10 percent 
disabling, effective on February 13, 2007.

In a June 2008 rating decision, the RO assigned a 20 percent 
rating for the service-connected residuals of a torn medial 
meniscus of the right knee on the basis of instability, effective 
on May 8, 2008.

In an August 2008 rating decision, the RO denied the Veteran's 
claim for a TDIU rating.  

By way of a March 2010 rating decision, the RO assigned an 
increased rating of 10 percent for the service-connected left 
knee disability on the basis of instability, effective on July 
14, 2009.

In a July 2010 administrative decision, the Veteran was denied 
extraschedular consideration under 38 C.F.R. § 4.16 (b).

In November 2008, the Veteran had testified at a personal hearing 
held at the RO, and in September 2010, the Veteran testified at a 
videoconference hearing from the RO before the undersigned 
Veterans Law Judge.  Transcripts of these hearings are associated 
with the claims file.

The issue of entitlement to a TDIU rating is being remanded to 
the RO via the Appeals Management Center (AMC) for additional 
development of the record.  


FINDINGS OF FACT

1.  The service-connected right knee degenerative joint disease 
currently is shown to be manifested by complaints of pain, 
stiffness, giving way, locking and swelling and to be productive 
of a disability picture that more closely approximates that of 
extension restricted to 10 degrees and flexion restricted to 45 
degrees based on functional loss due to pain; more than moderate 
instability or recurrent subluxation is not demonstrated.   

2.  The service-connected left knee degenerative joint disease 
currently is shown to be manifested by complaints of pain, 
stiffness, giving way, locking and swelling and to be productive 
of a disability picture that more closely approximates that of 
extension restricted to 10 degrees and flexion restricted to 45 
degrees based on functional loss due to pain; more than slight 
instability or recurrent subluxation is not demonstrated.   


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial rating in 
excess of 10 percent for the service-connected residuals of a  
torn medial meniscus of the right knee with degenerative joint 
disease on the basis of limitation of flexion have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.17a 
including Diagnostic Codes 5003, 5010, 5260, 5261 (2010).

2.  The criteria for the assignment of a rating of 10 percent, 
but not more for the service-connected residuals of a torn 
medical meniscus of the right knee with degenerative joint 
disease on the basis of limitation of extension have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.17a 
including Diagnostic Codes 5003, 5010, 5260, 5261 (2010).

3.  The criteria for the assignment of an initial rating in 
excess of 10 percent for the service-connected left knee 
degenerative joint disease on the basis of limitation of flexion 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.17a including Diagnostic Codes 5003, 5010, 5260, 5261 
(2010).

4.  The criteria for the assignment of a rating of 10 percent, 
but not more for the service-connected left knee degenerative 
joint disease of the basis of limitation of extension have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.17a 
including Diagnostic Codes 5003, 5010, 5260, 5261 2010).

5.  The criteria for an initial rating in excess of 20 percent 
for the service-connected residuals of a torn medial meniscus of 
the right knee with degenerative joint disease on the basis of 
instability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71, 4.71a including Diagnostic Codes 5257 (2010).   

6.  The criteria for an initial rating in excess of 10 percent 
for the service-connected left knee degenerative joint disease on 
the basis of instability have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71, 4.71a including Diagnostic Codes 
5257 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, was 
signed into law on November 9, 2000.  Implementing regulations 
were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) (2002) and 
38 C.F.R. §  3.159(b) (2010) must: (1) inform the claimant about 
the information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence that the 
claimant is expected to provide.  

The Board notes that a "fourth element" of the notice 
requirement, requesting the claimant to provide any evidence in 
the claimant's possession that pertains to the claim, was 
recently removed from the language of 38 C.F.R. § 3.159(b)(1) 
(2010).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The Veteran was provided notice of the VCAA in February 2007 
prior to the initial adjudication of his claims in a July 2007 
rating decision.  He received an additional letter in September 
2008.  

The VCAA letters indicated the types of evidence necessary to 
substantiate the claims, and the division of responsibility 
between the Veteran and VA for obtaining that evidence, including 
the information needed to obtain both his private and VA medical 
treatment records.  

The Veteran also received notice pertaining to the downstream 
disability rating and effective date elements of the claims, with 
subsequent adjudication of his claims in a July 2010 Supplemental 
Statement of the Case.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Moreover, it is well to observe that service connection for his 
knee disabilities have been established and initial ratings for 
these conditions have been assigned.  Thus, the Veteran has been 
awarded the benefit sought, and such claims have been 
substantiated.  See Dingess v. Nicholson, 19 Vet. App. at 490-
491.  

As such, 38 U.S.C.A. § 5103(a) (2002) notice is no longer 
required as to this matter, because the purpose for which such 
notice was intended to serve has been fulfilled.  Id.  It is of 
controlling significance that, after awarding the Veteran service 
connection and assigning an initial disability rating for each of 
these conditions, he filed a notice of disagreement contesting 
the initial rating determinations.  See 73 Fed. Reg. 23353-23356 
(April 30, 2008) (amending 38 C.F.R. § 3.159(b) to add 
subparagraph (3), which provides VA has no duty to provide 
section 5103 notice upon receipt of a notice of disagreement).  

The RO provided the Veteran with a Statement of the Case that 
addressed the initial ratings assigned, included notice of the 
criteria for higher ratings for those conditions, and provided 
the Veteran with further opportunity to identify and submit 
additional information and/or argument, which the Veteran has 
done by perfecting his appeal.  See 38 U.S.C.A. §§ 5103A, 
5104(a), 7105 (West 2002).  

Under these circumstances, VA fulfilled its obligation to advise 
and assist the Veteran throughout the remainder of the 
administrative appeals process, and similarly accorded the 
Veteran a fair opportunity to prosecute the appeal.  See Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).

Further, the Veteran testified at a hearing that focused on the 
elements necessary to substantiate his increased rating claims 
and the Veteran, through his testimony and his representative's 
statements, demonstrated that he had actual knowledge of the 
elements necessary to substantiate the claims for benefits.  As 
such, the Board finds that, consistent with Bryant v. Shinseki, 
23 Vet. App. 488 (2010), the VLJ complied with the duties set 
forth in 38 C.F.R. 3.103(c)(2) (2010) and that the Board can 
adjudicate the claim based on the current record.  

The Veteran was afforded VA examinations in May 2007, May 2008, 
November 2009 and May 2010.  These examinations are adequate for 
rating purposes.

The Board otherwise concludes that all relevant evidence 
necessary for an equitable resolution of the issues on appeal 
have been identified and obtained, to the extent possible.  The 
evidence of record includes the service treatment records, the VA 
medical records, the VA examination reports, and the statements 
from the Veteran and his representative.  

The Veteran has not indicated that he has any further evidence to 
submit to VA, or which VA needs to obtain.  There is no 
indication that there exists any additional evidence that has a 
bearing on this case that has not been obtained.  

The Veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  All pertinent 
due process requirements have been met.  See 38 C.F.R. § 3.103 
(2010).


II.  A Higher Initial Rating for Bilateral Knees

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities found in 38 
C.F.R. Part 4.  The Board attempts to determine the extent to 
which the Veteran's service-connected disability adversely 
affects the ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 
(2010).

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2010).  

The Board will also consider entitlement to staged ratings to 
compensate for times since filing the claim when the disability 
may have been more severe than at other times during the course 
of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 
(1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It is 
essential that the examination upon which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated structures, or 
to deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the claimant 
undertaking the motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity or the like.  38 C.F.R. § 4.40 
(2010).

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss, taking into account any part of the 
musculoskeletal system that becomes painful on use.  38 C.F.R. § 
38 C.F.R. § 4.40 (2010); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions regarding the avoidance of pyramiding do not 
forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including flare ups.  38 
C.F.R. § 4.14 (2010).  The provisions of 38 C.F.R. § 4.40 and 38 
C.F.R. § 4.45 (2010), however, should only be considered in 
conjunction with the diagnostic codes predicated on limitation of 
motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as entitled 
to at least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2010).

With respect to the joints, the factors of disability reside in 
reductions of their normal excursion of movements in different 
planes.  Inquiry will be directed to these considerations: (a) 
less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) 
more movement than normal (from flail joint, resections, nonunion 
of fracture, relaxation of ligaments, etc.); (c) weakened 
movement (due to muscle injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, etc.); (d) excess 
fatigability; (e) incoordination, impaired ability to execute 
skilled movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse. Instability of station, 
disturbance of locomotion, interference with sitting, standing 
and weight-bearing are related considerations.  38 C.F.R. § 4.45 
(2010).  For the purpose of rating disability from arthritis, the 
knee is considered a major joint.  38 C.F.R. § 4.45 (2010).

Arthritis shown by X-ray studies is rated based on limitation of 
motion of the affected joint.  When limitation of motion would be 
noncompensable under a limitation-of-motion code, but there is at 
least some limitation of motion, a 10 percent rating may be 
assigned for each major joint so affected.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010.  

The criteria for rating traumatic arthritis in Diagnostic Code 
5010 direct that the evaluation of arthritis be conducted under 
Diagnostic Code 5003, which states that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes for 
the specific joint or joints involved.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010.  

When, however, the limitation of motion is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent may be 
applied to each such major joint or group of minor joints 
affected by limitation of motion.  The limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 
4.71a, Diagnostic Code 5010.  

In the absence of limitation of motion, X-ray evidence of 
arthritis involving two or more major joints or two or more minor 
joint groups, will warrant a rating of 10 percent; in the absence 
of limitation of motion, X-ray evidence of arthritis involving 
two or more major joint groups with occasional incapacitating 
exacerbations will warrant a 20 percent rating.  The above 
ratings are to be combined, not added under Diagnostic Code 5003.  
38 C.F.R. § 4.71a, Diagnostic Code 5010, Note 1.  The words 
slight, moderate, and severe as used in the various diagnostic 
codes are not defined in the VA Schedule for Rating Disabilities.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence, to the end that its decisions are 
equitable and just.  38 C.F.R. § 4.6 (2010).  It should also be 
noted that use of terminology such as severe by VA examiners and 
others, although an element to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 C.F.R. 
§§ 4.2, 4.6 (2010).

A claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Code 5003 and Diagnostic Code 
5257, and that evaluation of a knee disability under both of 
these codes would not amount to pyramiding.  However, a separate 
rating must be based on additional compensable disability.  38 
C.F.R. § 4.14 (2010). VAOPGCPREC 23- 97 (July 1, 1997), 62 Fed. 
Reg. 63604 (1997); Esteban v. Brown, 6 Vet. App. 259 (1994).

Separate ratings may also be assigned for limitation of flexion 
and limitation of extension of the same knee.  Specifically, 
where a Veteran has both a compensable limitation of flexion and 
a compensable limitation of extension of the same leg, the 
limitations must be rated separately to adequately compensate for 
functional loss associated with the disability.  VAOPGCPREC 9-04 
(Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).

Knee impairment with recurrent subluxation or lateral instability 
is rated 10 percent when slight, 20 percent when moderate, and 30 
percent when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

A noncompensable rating is warranted for knee flexion limited to 
60 degrees; a 10 percent rating is warranted for flexion limited 
to 45 degrees; a 20 percent rating is warranted for flexion 
limited to 30 degrees; and a 30 percent rating is warranted for 
flexion limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260.  

A noncompensable rating is warranted for knee extension limited 
to 5 degrees; a 10 percent rating is warranted for extension 
limited to 10 degrees; a 20 percent rating is warranted for 
extension limited to 15 degrees; a 30 percent rating is warranted 
for extension limited to 20 degrees; a 40 percent rating is 
warranted for extension limited to 30 degrees; and a 50 percent 
rating is warranted for extension limited to 45 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5261.

The VA treatment records dating from November 2002 to November 
2004 reflect no complaints of chronic of knee discomfort.  In 
December 2003, the Veteran reported that he did not need 
assistance with activities of daily living or have any decrease 
or loss of mobility within the past month.  

A November 2004 private treatment record noted that the Veteran 
jogged on a weekly basis, but that his knee pain had gradually 
worsened.  He received cortisone injections with minimal relief.  
He complained of locking and catching type symptoms and 
difficulty arising from a chair.  

Upon examination, the Veteran walked with a mildly antalgic gait.  
His right knee had significant crepitus with range of motion and 
significant medial joint like tenderness.  He had a positive 
McMurray sign.  There was no instability to varus and valgus 
stress testing.  His strength was 5/5.  His left knee was within 
normal limits.  He had mild swelling of the right knee.  

A November 2004 X-ray study showed sclerosis and narrowing joint 
space of the right knee.  There were osteophytes and a possible 
loose body.  There was also a squaring of the condyles consistent 
with previous surgery (arthroscopy) in 1991.  He was diagnosed 
with right knee mechanical symptoms consistent with a meniscal 
tear.  It was also noted that the Veteran had some underlying 
degenerative joint disease.  

A November 2004 VA treatment record noted that the Veteran was 
not jogging, but walking for exercise.  He was assessed with mild 
to moderate degenerative changes likely with an acute flare.  It 
was also noted that the meniscal tear did not appear symptomatic.  

The VA treatment records dating from December 2004 to January 
2007 reflect complaints of chronic discomfort of the knees and 
swelling of the right knee.  

A January 2007 private treatment record reflects a worsening 
right knee degenerative joint disease.  The Veteran complained 
that his right knee pain was a 6/10 (10 being the worse).  He 
attempted to run for physical fitness.  Upon examination, the 
Veteran walked with a normal gait and had normal range of motion.

The Veteran underwent a VA examination in May 2007.  The VA 
examiner reviewed the claims file, to include VA and private 
treatment records.  The Veteran reported having chronic daily 
pain, stiffness and swelling.  He denied having weakness, 
instability, locking, flare-up joint disease with incapacitation, 
subluxation or dislocation or using assistive/corrective devices.  

The Veteran was self-employed as a plumbing/heating contractor 
and reported that ascending and descending steps aggravated his 
knee pain.  Upon examination, he had painful motion, tenderness, 
effusion, guarding and abnormal movement.  There was no 
instability or weakness.  

The range of motion for the right knee consisted of 5 to 10 
degrees from full extension; flexion was to 75 to 80 degrees; 
varus motion was to 5 degrees with no valgus motion.  Drawer and 
McMurray's tests for the right knee were negative.  

The range of motion for the left knee consisted of 5 to 10 
degrees from full extension; flexion was to 90 to 95 degrees; 
there was no valgus and valrus motion.  Drawer and McMurray's 
tests of the left knee were negative.  

The VA examiner found no clinical evidence that either knee range 
of motion was limited by pain, fatigue, weakness or lack of 
endurance following repetitive use.  The X-ray studies revealed 
osteoarthritic changes in both knees.  

The Veteran was diagnosed with residual trauma to both knees due 
to a motorcycle accident in service; residuals, torn medial 
meniscus; residuals, partial medial meiscectomy of the right 
knee; degenerative arthritis of both knees.

In January 2008, the Veteran complained of weakness, pain, lack 
of endurance and fatigue after repetitive use.

The Veteran was afforded another VA examination in May 2008 and 
reported having no history of hospitalization.  He denied the use 
of any aids to assist with walking, constitutional symptoms of 
arthritis or incapacitating episodes of arthritis, but complained 
of functional limitations on standing and walking.  He reported 
that he was unable to walk for more than a few yards.  

There was no joint deformity, giving way, flare-ups, dislocation 
or subluxation or weakness.  However, there was instability, 
pain, stiffness, ataxic gait/poor propulsion, effusion, locking 
episodes and inflammation.  

Upon examination, there was evidence of abnormal weight bearing 
(increased wear outside edge of heel).  His range of motion for 
the right knee was that of flexion from 0 to 95 degrees with pain 
and extension from of 95 to 0 degrees.  His range of motion for 
the left knee was that of flexion from 0 to 90 degrees and 
extension from 90 to 0 degrees.  

There was no additional limitation on repetitive use, 
inflammatory arthritis or joint ankylosis.  However, there was 
crepitus, tenderness, clicks or snaps, moderate instability and 
painful movement.  Anterior/posterior cruciate and collateral 
ligament stability was normal.  

The X-ray studies revealed moderate degenerative changes in both 
knees when compared to May 2007 X-ray and a mild interval 
increase in the degenerative changes in the left knee.  

The Veteran was diagnosed with torn medial meniscus right 
knee/degenerative joint disease right and left knees.  There were 
noted to be severe effects on daily living activities of chores, 
shopping and exercise; mild effects on traveling, bathing and 
toileting; and no effects on grooming and dressing.

The VA treatment records dated from February 2007 to October 2008 
reflect complaints of chronic discomfort of both knees and 
swelling of the right knee.  He reported having intermittent pain 
that was worse during cold weather.  The Veteran had knee 
supports, but found them cumbersome.  (See July 2007 VA treatment 
record).

A March 2009 private treatment record reflects that the Veteran 
complained of severe bilateral knee pain.  He could not climb 
ladders, kneel or lift heavy objects and had difficulty walking 
up and down stairs.  He had to stop working because of his knees.  
He further stated that he wore braces with minimal improvement.  

Upon examination, the Veteran walked with a "very hesitant" 
gait pattern favoring the left.  Both knees showed severe 
arthritic deformities.  There were large effusions, diffuse 
tenderness and limited motion.  His bilateral knee motion was 
that of approximately from 5 to 90 degrees with pain.  There was 
patellofemoral crepitus.  

The X-ray studies showed  advanced arthritic changes 
tricompartmentally with complete collapse of the joint space 
laterally on the right and medially on the left 
tricompartmentally.  He was diagnosed with end-stage degenerative 
joint disease of the bilateral knees.  The private physician 
recommended total knee replacement.  

A July 2009 private treatment record reflects that the Veteran 
could walk three to four miles without stopping, albeit, with 
pain.  He complained of giving way, aching, clicking, sharp pain 
and swelling.  He could not kneel, climb steps, carry anything or 
work off a ladder.  

Upon examination, there was tenderness, crepitus and range of 
motion was "really" limited in both knees from 10 to 90 
degrees.  His right knee had some sloppiness to the Lachman's 
test.  The X-ray studies revealed findings of severe degenerative 
joint disease.  He was diagnosed with the same.  A total knee 
replacement was recommended.  

During a July 2009 DRO hearing, the Veteran testified about 
becoming too disabled to work his plumbing business in 2007.  He 
also reported that his knees locked-up.  He also reported 
applying only for Social Security benefits on the basis of age 
because he was self-employed and did not qualify for disability.

In November 2009, the Veteran underwent another VA examination.  
There was giving way, instability, pain, stiffness, weakness, 
decreased speed of joint motion, weekly flare-ups of joint 
disease, effusion and locking episodes; but no deformity, 
incoordination, or episodes of dislocation or subluxation.  

Significantly, the Veteran was unable to stand for more than a 
few minutes and unable to walk more than a few yards.  He used a 
brace.  His gait was antalgic with abnormal shoe-wear pattern.  

The VA examiner found bony joint enlargement, crepitus, 
tenderness, pain at rest, instability, weakness, grinding and 
crepitation.  There was normal anterior/posterior cruciate and 
collateral ligament stability with normal flexion.  Flexion for 
the right knee ranged from 10 degrees to 80, 85 and 90 degrees 
with normal extension.  

His flexion for the left knee ranged from ranged from 10 degrees 
to 90 degrees with normal extension.  There was no additional 
limitation with repetitive motion or ankylosis.  

The X-ray studies revealed bilateral moderate degenerative 
changes on medial aspect of joint space slightly worse on left 
than the right with mild degenerative changes.  

The Veteran was diagnosed with bilateral knee degenerative joint 
disease/traumatic arthritis with a history of torn meniscus and 
arthroscopy.  There were severe effects on daily activities such 
as chores, shopping, recreation, with moderate effects on 
traveling and mild effects with bathing, dressing, toileting, and 
grooming.  His disability prevented exercise and sports.

A May 2010 VA treatment record reflects that the Veteran suffered 
from chronic knee pain and was contemplating knee replacements 
and considered new knee braces.

At a September 2010 videoconference hearing, the Veteran 
testified that he could no longer work as a plumber because of 
his knee disabilities.  He further testified that he was waiting 
to have knee replacement surgery.


Traumatic Arthritis of the Right and Left Knee

A careful review of the record shows that the Veteran currently 
is suffering from significant degenerative joint disease of each 
knee with recent findings of pain, stiffness, effusion, 
instability, giving way and locking.  

Beginning with the May 2007 VA examination, the service-connected 
bilateral knee disability is shown to have been manifested by an 
actual restriction of full extension.  As such, the current level 
of functional loss due to pain, in the Board's opinion, is shown 
to more nearly resemble that of extension restricted to 10 
degrees.   

Hence, on this record, a separate rating of 10 percent is 
assignable for each knee based on limitation of extension 
beginning in May 2007.      

In addition, the Board finds that the overall bilateral knee 
disability picture currently is shown to be manifested by 
functional limitation due to pain that more nearly approaches 
that of flexion restricted to 45 degrees due to the progressively 
worsening degenerative joint disease.  

This level of functional loss would not equate to a rating in 
excess of the currently assigned 10 percent for either knee.   
Accordingly, on this record, an increased rating higher than 10 
percent for the service-connected bilateral knee disability on 
the basis of limitation of flexion is not warranted.  

Additionally, the medical evidence does not demonstrate any 
ankylosis (Diagnostic Code 5256), removal of semilunar cartilage 
(Diagnostic Code 5258), impairment of the tibia and fibula 
(Diagnostic Code 5262), or genu recurvatum (Diagnostic Code 5263) 
that would warrant the assignment of a higher or separate rating 
for either service-connected knee disability.  Therefore, these 
diagnostic codes cannot be favorable applied in this case.  See 
Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the 
Board's choice of diagnostic code should be upheld so long as it 
is supported by explanation and evidence).

In addition, the service-connected bilateral knee disability 
picture is not found to be unusual or exceptional so as to 
warrant consideration of a higher rating on an extraschedular 
basis.  38 C.F.R. § 3.321 (2010).  As outlined by the Court of 
Appeals for Veterans Claims, the Board uses a three-step inquiry 
to determine whether an extraschedular rating is warranted; 
"initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability."  Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  

In this case, as the Veteran's symptoms of functional loss and 
instability are addressed by the applicable rating criteria, the 
initial requirement of the Thun analysis is not met, ending the 
Board's inquiry.


Instability of the Right and Left Knee

The record does not present a basis for finding any recurrent 
subluxation or instability of either knee prior to May 9, 2008.  
In fact, a May 2007 VA examination showed no instability of the 
knees.  

The medical evidence has shown that the Veteran walked with an 
antalgic gait and used a knee brace.  However, a May 2008 VA 
examination reported moderate instability of the right knee, but 
found no instability of the left knee.  Consequently, the 
criteria for higher ratings for either knee under Diagnostic Code 
5257 are not met.  

Moreover, to the extent that the Veteran experiences giving way 
or locking of either knee, the medical evidence does not show 
that these manifestations or another disabling factors would 
warrant a higher rating on the basis of instability or recurrent 
subluxation in this case.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5256, 5258, 5259, 5262, and 5263.  

The Veteran's disability is not shown to be no more than 10 
percent disabling for the left knee and 20 percent disabling for 
the right knee for the entire appeal period. Hence, his rating 
cannot be "staged" because this represents his greatest level 
of functional impairment attributable to the bilateral knee 
disability since that date of the claim.  Fenderson, supra.

In summary, the Veteran is not shown to suffer from more than 
slight instability or recurrent subluxation of the left knee or 
more than moderate instability or recurrent subluxation of the 
right knee at any time during period of the appeal.  

Accordingly, on this record, the Board finds that the criteria 
for a higher rating on the basis of instability have not been 
met.  



ORDER

An initial rating in excess of 10 percent for the service-
connected torn medial meniscus of the right knee with 
degenerative joint disease on the basis of limitation of flexion 
is denied.

An increased rating of 10 percent, but not higher for the 
service-connected torn medial meniscus of the right knee with 
degenerative joint disease on the basis of limitation of 
extension is granted, subject to the regulations controlling 
disbursement of VA monetary benefits.

An initial rating in excess of 10 percent for the service-
connected degenerative joint disease of the left knee of basis of 
limitation of flexion is denied.

An increased rating of 10 percent, but not higher for the 
service-connected degenerative joint disease of the left knee on 
the basis of limitation of extension is granted, subject to the 
regulations controlling disbursement of VA monetary benefits.

An initial rating in excess of 20 percent for the service-
connected residuals of a torn medial meniscus of the right knee 
with degenerative joint disease on the basis of instability is 
denied.

An initial rating in excess of 10 percent for the service-
connected left knee degenerative joint disease on the basis of 
instability is denied.


REMAND

In a July 2010 administrative decision, the Director of the 
Compensation and Pension Service determined that the Veteran was 
not entitled to a TDIU rating on an extraschedular basis.  

In making this determination, the Director noted the Veteran's 
statement that he could not continue his plumbing business due to 
his knee disabilities and that he last worked in December 2007 
and was in receipt of Social Security Administration retirement 
benefits.  He also discussed in detail a March 2009 report of 
evaluation; Dr. H. S.'s report; a November 2009 VA examination, 
as well as the Veteran's statements and testimony.  

However, in light of the favorable action taken hereinabove, the 
Board finds that additional development is necessary to fully 
address the Veteran's claim for a TDIU rating in light of any 
significant change in the Veteran's combined rating.  

Accordingly, this remaining matter is remanded to the RO for the 
following action:

1.  The RO should take appropriate steps to 
contact the Veteran in order to obtain any 
outstanding medical evidence dealing with 
treatment or evaluation of his service-
connected disabilities.  The RO also should 
notify the Veteran that he may submit 
additional evidence to support his claim 
for a TDIU rating.  

2.  The RO also should schedule the Veteran 
for a VA examination in order to ascertain 
the current nature and severity of the 
service-connected bilateral knee 
disabilities.  The claims folder should be 
made available to the examiner for review.  
Any indicated testing should be performed 
in this regard.  

Based on his/her review of the case, the VA 
examiner should opine as to whether the 
service-connected bilateral knee 
disabilities at least as likely as not 
preclude the Veteran from securing and 
following substantially gainful employment 
consistent with his educational background 
and work experience.

3.  After completing the requested action, 
and any additional notification and/or 
development deemed appropriate, the RO 
should readjudicate the claim for a TDIU 
rating in light of all the evidence of 
record.  If any benefit sought on appeal 
remains denied, the RO should furnish the 
Veteran and his representative with a fully 
responsive SSOC that includes citation to 
and discussion of any additional legal 
authority considered, as well as clear 
reasons and bases for all determinations, 
and afford them with an appropriate 
opportunity for response.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


